Title: John Vaughan to Thomas Jefferson, 21 November 1815
From: Vaughan, John
To: Jefferson, Thomas


          
            D sir
             Philada  Nov. 1 21st 1815
          
          I have recd a letter from Cathalan 8 Sep. & 2 Octr Mess Peregaux had remitted to Mr C. 1056 fs being 528100 per Dollar for Mr Girards credit of 200$ which sum is passed to your credit by Mr S. Cathalan—He had receieved no letter from you, but referring to what he had Sent you from 7 to 9 Years ago he was preparing to Send you a Small Stock of wines by the first American Vessel bound to the Cheseapeak, Phil. or New York, of which he requests I would advise You & Mr Girard—I forwarded a Catalogue of Books Selected by Mr Ticknor & Mr Everett on the Continent & sent to Boston, where they are to be Sold the 20 Decr—They were at Gœtingen 4 Sep. Studying German & feeling Confident that in a few weeks they should be able to attend the German Lectures—
          
            I remain Your obt serv &c
            Jn Vaughan
          
        